Continuing Abatement Order filed August 6, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00378-CV
                                   ____________

                            GREG MUNGAS, Appellant

                                        V.

               ODYSSEY SPACE RESEARCH, LLC, Appellee


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-74090

                    CONTINUING ABATEMENT ORDER

      On July 31, 2019, appellee filed an agreed motion for extension of mediation
deadline and requested that the abatement period be continued until August 13,
2019. The motion is granted. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until September 5, 2019. The appeal will be reinstated on this
court’s active docket at that time, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by any party, or the court may reinstate the
appeal on its own motion.
PER CURIAM